Title: Memorial from George Hammond, 6 September 1793
From: Hammond, George
To: Jefferson, Thomas


The undersigned, his Britannic Majesty’s Minister plenipotentiary to the United States, has the honor of submitting to the Secretary of state the accompanying papers, relative to the capture, by the French brig le Cerf, of the British brigantine the William Tell, which, with its cargo, is the property of subjects of Great Britain, resident in the island of Dominica.
From these papers it is manifest, that this vessel was taken at the distance of about half a mile from the shore of the American coast, and consequently under the protection of the American territory, and that
 
the Marshal of the district of New-York was prevented, by the menaces of the principal agent of the actual rulers of France, from taking it into his custody, and from thereby subjecting the validity of the capture to the decision of a Court of judicature in the United States. In its present situation therefore, the restitution of this vessel, and of its cargo, can be only effected by the intervention of the executive government of this country.
It would certainly be improper for the undersigned to offer any observations on the various aggressions on the sovereignty of the United States, which a review of this single case presents—in the particulars of the capture itself—in the extent of the powers arrogated by the pretended tribunal of the French Consul—and in the nature of the threats thrown out by the person representing, in this country, the ruling party of France. At the same time he conceives it to be strictly within the line of his duty, to express the solicitude, which, from a consideration of the last mentioned circumstance, he naturally feels, to obtain as early and explicit a knowledge of the determination of this government, as may be convenient, on the subject of the memorial, which he had the honor of presenting on the 4th. of this month. For if, added to the establishment of a regular succession of cruizers from New-York, and to the facility, which this government has afforded them of disposing of their prizes, the Commanders of the French ships of war exercise the right also of opposing their force to the functions, of a judicial officer acting under the authority of the United States, exerted for the purpose of procuring justice to British subjects, it is become more and more important for the undersigned to learn with as little delay as possible—whether it be the intention of the executive government of the United States to grant to the French ships of war the permission of an indefinite continuance within its ports.
Philadelphia 6th September 1793

Geo. Hammond

